Honorable Steve Luelf Senator, 3rd District 521 Wade P.O. Drawer 447 Mountain Home, AR  72653
Re:  Good Samaritan Law — Volunteer Firemen
Dear Senator Luelf:
This official Attorney General's opinion is written in response to the following question:
   Does the Good Samaritan law as set forth in Ark. Stat. Ann. 72-624 protect volunteer firemen from civil liability?
Volunteer firemen should be exempt from liability for civil damages under Ark. Stat. Ann. 72-624.
(a)  Any person licensed as a physician and surgeon under the laws of the State of Arkansas, or any other person, who, in good faith, lends emergency care assistance without compensation at the place of an emergency or accident, shall not be liable for any civil damages or acts or omissions performed in good faith and was acting as a reasonable and prudent person would have acted under the circumstances present at the scene at the time the services were rendered.
If a volunteer fireman lends emergency assistance at the scene of an accident, acts in good faith and acts as a reasonable and prudent person would have acted under the circumstances at the time of the accident, then he should not be liable for any civil damages or acts or omissions performed in good faith, pursuant to Ark. Stat. Ann. 72-624(a).  In addition, the volunteer lending assistance should not be receiving compensation for his actions. Pursuant to Section B any person who lends emergency assistance to a person he believes is under imminent threat of danger that could be aided by reasonable and accessible emergency procedures to protect that person from the danger and does so in good faith is exempt from liability.
Furthermore, Ark. Stat. Ann. 72-624(B) provides that a person lending emergency assistance does not have to be trained or skilled in the treatment of medical emergencies to be exempt from liability.
Pursuant to Act 46 of 1969, the original intent of the Arkansas Good Samaritan law is to encourage emergency assistance at the scene of an accident:
   ". . . the present law of the State relative to the liability of persons for acts or omissions while rendering emergency care or assistance to others is inequitable and tends to discourage emergency assistance to persons in need thereof, and that this Act is immediately necessary to correct this inequity. . . ."  Act 46 of 1969, Section 3.
It is my opinion that Ark. Stat. Ann. 72-624 does apply to and should exempt volunteer firemen from civil liability.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General J. Mark Lewis.